Case 2:19-cr-20494-NGE-RSW ECF No. 34 filed 04/23/20          PageID.513     Page 1 of 7



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,
      Plaintiff,                                      Case No. 19-20494
                                                      Honorable Nancy G. Edmunds
v.
KENNETH KEVIN JOHNSON,

      Defendant.
________________________________/

                OPINION AND ORDER DENYING DEFENDANT’S
            EMERGENCY MOTION FOR RELEASE FROM CUSTODY [31]

      Defendant Kenneth Kevin Johnson pleaded guilty in this case to drug and firearm

offenses and is currently in detention awaiting sentencing. The matter is now before the

Court on Defendant’s emergency motion for release from custody with conditions. (Dkt.

31.) The government opposes the motion. (Dkt. 32.) Defendant has filed a reply. (Dkt.

33.) The Court finds that the facts and legal arguments are adequately presented in the

motion and briefs. Therefore, Defendant’s motion will be decided without a hearing.

For the reasons set forth below, the Court DENIES Defendant’s motion.

      I.      Background

      A complaint was filed in this matter on April 25, 2019. (Dkt. 1.) Defendant was

arrested and brought before Magistrate Judge Mona K. Majzoub, who ordered him

detained pending a detention hearing. (Dkt. 6.) After a hearing which took place on

June 10, 2019, Magistrate Judge Anthony P. Patti ordered Defendant detained pending

trial. (Dkt. 9.) He found that the government had proven by clear and convincing

evidence that no condition or combination of conditions of release would reasonably

                                           1
Case 2:19-cr-20494-NGE-RSW ECF No. 34 filed 04/23/20              PageID.514     Page 2 of 7



assure the safety of any other person and the community because 1) the weight of the

evidence against the defendant is strong; 2) he is subject to a lengthy period of

incarceration if convicted; 3) he has a prior criminal history; and 4) he has a history of

violence and use of weapons. (Id. at PgID 19-20.) Magistrate Judge Patti further stated

in his order:

       The Court’s findings and reasons for ordering detention, including its
       consideration of the factors listed in 42 U.S.C. § 3142(g),[1] were stated on
       the record at the June 10, 2019 hearing and are fully incorporated by this
       reference. At that time, the Court found probable cause to believe that the
       defendant committed the crimes charged in the complaint and that there is,
       accordingly, a presumption in favor of detention in this case. Defendant has
       not overcome that presumption. Even if the defendant had overcome the
       presumption in favor of detention, the Court alternatively finds by clear and
       convincing evidence that there is no condition or combination of conditions
       which will reasonably assure the safety of the community. The evidence
       was discussed on the record in support of the Court’s reasoning, and
       includes, but is not limited to evidence that: (1) Residences associated with
       the defendant were searched and found to contain large amounts of illegal
       narcotics (cocaine, heroin and fentanyl) and loaded firearms, including
       assault weapons; (2) During one of the searches, Defendant and others
       delayed obedience to the command of law enforcement in an effort to
       destroy evidence of narcotics and Defendant was found with a white
       powdery substance and a large amount of cash on his person; (3) An
       assault rifle was found in the bedroom shared by Defendant, who is a
       convicted felon, and his wife; (4) Defendant has two prior felony drug
       convictions, one prior weapons conviction, and a juvenile conviction for
       homicide.

(Id. at PgID 20.)




       1
         Under § 3142(g), “in determining whether there are conditions of release that
will reasonably assure the appearance of the person as required and the safety of any
other person and the community,” the Court considers the following factors: 1) the
nature and circumstance of the offense charged, (2) the weight of the evidence against
the person; (3) the history and characteristics of the person, and (4) the nature and
seriousness of the danger to any person or the community that would be posed by the
person’s release.
                                              2
Case 2:19-cr-20494-NGE-RSW ECF No. 34 filed 04/23/20             PageID.515       Page 3 of 7



       On July 24, 2019, Defendant was charged in an indictment with five counts: three

counts of possession with intent to distribute a controlled substance in violation of 21

U.S.C. § 841(a)(1), one count of felon in possession of a firearm in violation of 18

U.S.C. § 922(g)(1), and one count of possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A). (Dkt. 12.) On August 7, 2019,

Defendant filed a motion for bond. (Dkt. 16.) After conducting a motion hearing, the

Court denied Defendant’s motion.

       On December 5, 2019, pursuant to a Rule 11 plea agreement, Defendant

pleaded guilty to one count of possession with intent to distribute a controlled substance

(cocaine) (Count 1) and one count of possession of a firearm in furtherance of a drug

trafficking crime (Count 5). (Dkt. 24.) As set forth in the plea agreement, the

government believes the guideline range should be 111-123 months, while Defendant

recommends the Court find the guideline range to be 72-78 months.

       On March 17, 2020, Defendant once again moved for his release. (Dkt. 25.) As

the basis for his motion, he argued that he did not receive the medical treatment he

needed for his severe back pain while being held in the Livingston County Jail. He

acknowledged that he had been transferred to Federal Detention Center (FDC) Milan

but asserted that he was still not able to receive the appropriate treatment. The

government responded by arguing that Defendant’s medical records from the Livingston

County Jail reveal that Defendant was not cooperating with the medical professionals at

the facility. (Dkt. 26.) The Court denied Defendant’s motion. (Dkt. 29.)




                                             3
Case 2:19-cr-20494-NGE-RSW ECF No. 34 filed 04/23/20                PageID.516       Page 4 of 7



       Defendant brought the present motion on April 10, 2020. Defendant now argues

that he should be released due to the health concerns associated with the COVID-19

pandemic.

       II.    Analysis

              A.     Defendant does not meet the requirements of release under §
                     3143(a)(2).

       Once a defendant has pleaded guilty, 18 U.S.C. § 3143(a) governs the release or

detention of the defendant pending sentencing. Because Defendant is awaiting

sentencing for an offense under the Controlled Substances Act that carries a maximum

term of imprisonment of at least ten years, his release is governed by § 3143(a)(2),

which sets forth that:

       (2) The judicial officer shall order that a person who has been found guilty
       of an offense in a case described in subparagraph (A), (B), or (C) of
       subsection (f)(1) of section 3142 and is awaiting imposition or execution of
       sentence be detained unless—

              (A)
                     (i) the judicial officer finds there is a substantial likelihood that
                     a motion for acquittal or new trial will be granted; or

                     (ii) an attorney for the Government has recommended that no
                     sentence of imprisonment be imposed on the person; and

              (B) the judicial officer finds by clear and convincing evidence that the
              person is not likely to flee or pose a danger to any other person or
              the community.

Id. (emphasis added).

       Here, Defendant pleaded guilty and waived his right to appeal as part of his Rule

11 plea agreement. Thus, there is no basis upon which a motion for acquittal or new

trial could be granted. And because the guideline range is either 111-123 or 72-78

months of imprisonment, the government will not recommend that no sentence of

                                               4
Case 2:19-cr-20494-NGE-RSW ECF No. 34 filed 04/23/20            PageID.517     Page 5 of 7



imprisonment be imposed on Defendant. And even if Defendant could establish the first

prong of the statute, the Court has already determined that the government has proven

by clear and convincing evidence that no condition or combination of conditions would

reasonably assure the safety of the community. The only new facts Defendant points to

is the COVID-19 pandemic and the “stay-at-home” order that is currently in effect in our

state. However, the Court finds that these facts do not tip the balancing of the relevant

factors in favor of release. Nor do they alleviate the Court’s concerns regarding the

danger posed by Defendant’s potential release. In sum, Defendant does not meet the

requirements for release under § 3143(a)(2).

             B.     Defendant has not shown that there are exceptional reasons
                    why his detention is inappropriate.

      “A defendant subject to detention under § 3143(a)(2) may be released if it is

‘clearly shown,’ among other things, that there are ‘exceptional reasons’ why his

detention is inappropriate.” United States v. Christman, 596 F.3d 870, 870 (6th Cir.

2010) (quoting 18 U.S.C. § 3145(c)).2

      Defendant argues that he should be released to a third-party custodian, such as

his wife, due to the risk of COVID-19 transmission while in detention. He argues that he

faces a heightened risk due to his hypertension. The government responds by arguing

that generalized concerns regarding COVID-19 do not constitute exceptional

circumstances. The government also argues that there is no evidence in the record



      2
         While the government acknowledges that a district court has the authority to
make a finding of “exceptional reasons” and release a defendant under § 3145(c), it
argues that for Defendant to fall within this narrow exception, the Court must also have
found that he is not likely to flee or pose a danger to the community. In light of the
Court’s finding that there are no exceptional circumstances in this case, there is no
need to discuss this issue.
                                            5
Case 2:19-cr-20494-NGE-RSW ECF No. 34 filed 04/23/20             PageID.518     Page 6 of 7



supporting Defendant’s assertion that he suffers from hypertension.3 The government

notes that as of April 13, 2020, only two inmates at FDC Milan, where Defendant is

housed, had tested positive for COVID-19. Fifteen staff members that work at Milan,

some of whom work at the detention center, had also tested positive for the virus.

Finally, the government details the precautionary measures undertaken at the facility to

reduce the risk and spread of the virus.

       The Court finds that Defendant’s generalized concerns about the risk of

contracting the virus while in detention do not constitute exceptional reasons that

warrant his release under § 3145(c). While Defendant asks the Court in his reply brief

to hold the record open so that he may submit additional evidence of his hypertension,

the Court finds that this is unnecessary. Even if Defendant does indeed have

hypertension and even if this does create a higher risk of any complications if he

contracts the virus, this risk does not amount to exceptional circumstances warranting

his release. The BOP has instituted precautionary measures to mitigate the spread of

the virus. And while housed at FDC Milan, Defendant has access to on-site medical

professionals to monitor his health and the health of those around him and to refer him

to a medical facility if needed for further evaluation and treatment. There is nothing in

the record to suggest that Defendant’s medical needs would not be met if he contracts

the virus while in detention.

       Moreover, to the extent Defendant has been or will be exposed to the virus, his

release would create additional risks of transmitting the virus to the public at large. The



       3
        The government notes that Defendant’s medical history form completed in the
Livingston County Jail states “no” for “high/low blood pressure” with a comment that it
“has been high before [sic] not currently on medication for it.”
                                             6
Case 2:19-cr-20494-NGE-RSW ECF No. 34 filed 04/23/20              PageID.519    Page 7 of 7



Court also finds that releasing a defendant who poses a risk of danger to the community

creates additional risks to public safety, especially because pretrial service officers and

local law enforcement officers are operating under the strain of limited resources. In

sum, Defendant is not entitled to release under § 3145(c).

       III.   Conclusion

       For the foregoing reasons, Defendant’s emergency motion for release from

custody is DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge
Dated: April 23, 2020


I hereby certify that a copy of the foregoing document was served upon counsel of record
on April 23, 2020, by electronic and/or ordinary mail.

                                   s/Lisa Bartlett
                                   Case Manager




                                             7
